Citation Nr: 0210797	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-13 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a lumbosacral spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and her husband


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1975 to 
January 1979.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision from the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
acute musculoskeletal low back pain and degenerative disc 
disease of the low back.  


FINDING OF FACT

The evidence includes private and VA medical opinions 
relating a current lumbosacral spine disability to active 
service and shows continuity of lumbosacral spine pain and 
other symptomatology since service.  


CONCLUSION OF LAW

A lumbosacral spine disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she has a current low back 
disability due to a fall in service in 1975.  According to 
her November 1999 testimony and reports of medical history in 
September 2000 and November 2000, she was carrying supplies 
when she fell 3-4 feet from a warehouse ramp and landed on 
her back.  She contends that she received only one military 
examination of her back after the incident because she was 
transferred to another location before she could undergo 
physical therapy.  She contends that she injured her low back 
again in service when the car in which she was a passenger 
was rear-ended by a city bus in April 1978.  She contends 
that she has experienced low back pain since the fall and car 
accident and that a low back disability incurred then has 
since been aggravated by post-service lifting incidents in 
1986 and 1995 and post-service car accidents in 1987 and 1990 
or 1994.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available service medical records and medical 
records from the identified health care providers.  Only two 
private examiners, who treated the veteran in the 1980s, 
reported that her medical records were unavailable because 
they had already been destroyed.  The veteran received VA 
examinations, filed lay statements with the RO, provided 
sworn testimony at a November 1999 regional office hearing, 
and declined the opportunity for a hearing before the Board.  
The RO's November 1998 and April 1999 letters to the veteran, 
the November 1999 hearing officer's statements to the 
veteran, the April 1999 rating decision, and the June 1999, 
July 1999, and November 2000 statements of the case informed 
the veteran of the applicable laws and regulations and of the 
evidence needed to substantiate the claim.  Since the veteran 
was informed of the applicable laws and regulations and of 
the evidence needed to substantiate the claim and provided 
ample opportunity to submit such evidence, and the VA has 
also attempted to obtain such evidence, the VA has fulfilled 
its duty to assist and inform the veteran.  McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

For the veteran to establish service connection on a direct 
basis for a lumbosacral spine disability, the evidence must 
demonstrate that a lumbosacral spine disability was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.306.  For the veteran to establish service connection on a 
presumptive basis, she must show that a chronic disease of 
the lumbosacral spine was manifested to a compensable degree 
within one year after separation from service.  Degenerative 
joint disease, or arthritis, of the lumbosacral spine is a 
chronic disease, which shall be granted presumptive service 
connection, although not otherwise established as incurred in 
service if it was manifested to a compensable degree within 
one year from the date of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The veteran has a current lumbosacral spine disability.  
A valid claim requires proof of a present disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Private 
magnetic resonance imaging of the lumbar spine in June 1995 
revealed a narrowed degenerative disc at L4-5 with small 
posterior annular bulge at L5-S1, and a private myelogram in 
November 1995 revealed abnormal discs, causing concordant 
pain, at L3-4, L4-5, and L5-S1.  Following posterolateral 
bone fusion and placement of metal screws at L3-4, L4-5, and 
L5-S1 in January 1996 and epidural injections with no 
improvement of pain in May 1997, a September 2000 VA x-ray of 
the lumbar spine showed orthopedic screws at L3-4, L4-5, and 
L5-S1 and a bony fusion mass at L3-S1.  Private and VA 
diagnoses from November 1998 to November 2000 included 
chronic pain syndrome, chronic low back pain, and arthralgia 
of the lumbosacral spine.  

Service medical records show only two clinic visits for 
examination or treatment of the low back.  At the September 
1974 enlistment examination, no lumbosacral spine disability 
was noted, and the veteran denied a history of recurrent back 
pain and arthritis.  In October 1975, the veteran complained 
of a week of low back pain after falling two weeks earlier 
and lifting heavy objects and climbing stairs over the last 
week, and the diagnosis was chronic mild low back strain.  
When the veteran failed to report for follow-up physical 
therapy in November 1975, her physical therapy records were 
closed.  In April 1978, the car in which the veteran was a 
passenger was rear-ended by a city bus with faulty brakes, 
and she suffered an acute neck sprain.  Although no 
lumbosacral spine diagnosis was stated, she complained of 
back pain below her neck brace three days later, and she was 
restricted from performing heavy work in the warehouse for 
one week.  Although only two incidents are documented, the 
veteran's service medical records are sufficient to show in-
service treatment of a low back disability.  

Service connection will be granted because the remainder of 
the evidence is in approximate balance for and against direct 
service connection.  Against service connection, two private 
examiners and one VA examiner attributed the veteran's 
current low back problems to various combinations of post-
service lifting incidents in 1986 and 1995 and post-service 
car accidents in 1987 and 1990 or 1994.  In September 1995 
and January 1996, the private surgeon who performed the 
January 1996 fusion surgery opined that the veteran initially 
injured her back in the 1990 car accident.  In August 1997, a 
second private physician attributed the veteran's chronic 
pain to injury of her back in the 1987 car accident and to a 
lifting injury in 1995.  The November 2000 VA examiner found 
it unlikely that a current low back disability was directly 
related to an in-service injury because the veteran was 
without serious symptoms for over ten years; instead, the 
examiner attributed the veteran's current disability to back 
pain after lifting heavy furniture in 1986 and to the 1990 
car accident.  

In support of service connection, the medical evidence 
includes nexus opinions from a private examiner and a VA 
examiner, which relate a current low back disability to in-
service events, and the veteran has demonstrated continuity 
of lumbosacral spine pain and other symptomatology.  In order 
to establish service connection, there must be medical 
evidence of a nexus between the claimed in-service disability 
and the present disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  In March 2000 and May 2000, the veteran's 
private chiropractor reviewed the veteran's service medical 
records, noted that the same spinal complaints had existed 
before and after the 1990 car accident, and opined that the 
veteran's continuing low back pain was most likely caused by 
injuries in military service, including those incurred in the 
April 1978 car-bus accident.  In September 2000, a VA 
examiner also attributed the veteran's low back disorder to 
the 1978 car-bus accident and possibly also to the fall from 
the ramp in 1975.  It is also significant that the veteran 
reported low back pain to examiners before the first post-
service car accident in 1987 because continuity of 
symptomatology is required where the condition noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  The Board also considered the 
fact that these two examiners agreed about the etiology of 
the veteran's low back disability, whereas the other three 
examiners pointed to three different causes for the veteran's 
disability.  

Because at least a preponderance of the evidence supports the 
claim, service connection for a lumbosacral spine disability 
must be granted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for a lumbosacral spine 
disability is granted.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

